DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below as necessitated by Applicant’s claim amendments.

Claim Objections
Claim 36 objected to because of the following informalities:  
Claim 36 line 2 ends with “relative one another.” which should be “relative to one another.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21,34,36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0328226 A1 to Park et al., “Park”.
Regarding claim 21, Park discloses a memory array comprising stings of memory cells, comprising:
laterally-spaced memory blocks individually comprising a vertical stack (105, ¶ [0017],[0023]) comprising alternating insulative tiers (103, ¶ [0020]) and conductive tiers (127, ¶ [0020]), channel-material strings (112, ¶ [0021]) of memory cells extending through the insulative tiers and the conductive tiers;
one of the conductive tiers (121P) comprising upper conducting material (upper 122, ¶ [0019]) and lower conducting material (lower 122), the upper and lower conducting materials (122) comprising a seam (filled with 123, ¶ [0019]) there-between in and longitudinally-along opposing sides of individual memory blocks in the one conductive tier, the upper conducting material and the lower conducting material being directly electrically coupled together vertically through the seam (seam is filled with conductive material 123, ¶ [0019]); and
intermediate material (123) in the seam longitudinally-along the opposing sides of the individual memory blocks and that comprises a different composition from that of the upper and lower conducting materials (¶ [0019],[0025],[0059],[0060]).

Regarding claim 34, Park discloses a memory array comprising strings of memory cells, comprising:
a conductor tier (121P, ¶ [0018],[0019]) comprising conductor material;
laterally-spaced memory blocks individually comprising a vertical stack (105, ¶ [0017],[0023]) comprising alternating insulating tiers (103, ¶ [0020]) and conductive tiers (127, ¶ [0020]), channel-material strings (112, ¶ [0021]) of memory cells extending through the insulative tiers and the conductive tiers, conducting material (121P) of a lowest of the conductive tiers directly electrically coupling together the channel material (110) of individual of the channel-material strings and the conductor material (122) of the conductor tier;
the lowest conductive tier comprising upper conducting material (upper 122, ¶ [0019]) and lower conducting material (lower 122), the upper and lower conducting materials comprising a seam (seam is filled with conductive material 123, ¶ [0019]) there-between in and longitudinally-along opposing sides of individual memory blocks in the lowest conductive tier, the upper conducting material and the lower conducting material (122) being directly electrically coupled together vertically through the seam; and 
intermediate material (123) in the seam longitudinally-along the opposing sides of the individual memory-blocks and that comprises a different composition from that of the upper and lower conducting materials (¶ [0019],[0025],[0059],[0060]).

Regarding claim 36, Park discloses the memory array of claim 21, and Park further discloses wherein the upper (upper 122) and lower (lower 122) conductive materials are of the same composition relative one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,37,46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0084624 A1 to Lee et al., “Lee”, in view of U.S. Patent Number 10,720,445 B1 to Shimizu et al., “Shimizu”.
Regarding claim 21, Lee discloses (FIG. 10) a memory array comprising stings of memory cells, comprising:
laterally-spaced memory blocks individually comprising a vertical stack comprising alternating insulative tiers (“ILD”, ¶ [0054]) and conductive tiers (“EL”, ¶ [0054]), channel-material strings (“DS”, ¶ [0072],[0073]) of memory cells extending through the insulative tiers and the conductive tiers;
one of the conductive tiers (lowest tier HS1 with HP1/HP2, ¶ [0102],[0103]) comprising upper conducting material (HP1) and lower conducting material (HP2), the upper and lower conducting materials comprising a seam (see Examiner-annotated figure below) there-between in and longitudinally-along opposing sides of individual memory blocks in the one conductive tier, the upper conducting material and the lower conducting material being directly electrically coupled together vertically through the seam (as pictured).

    PNG
    media_image1.png
    623
    617
    media_image1.png
    Greyscale

Lee fails to clearly teach intermediate material in the seam longitudinally-along the opposing sides of the individual memory blocks and that comprises a different composition from that of the upper and lower conducting materials.
Shimizu teaches penetrating (FIG. 12) a seam with fluid (nitridation, either thermal or plasma forming layer 316, column 19 lines 13-26) that forms intermediate material in the seam of a different composition from that of upper and lower conducting materials (114)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee by penetrating the seam with an intermediate material as taught by Shimizu in order to include a diffusion barrier that suppresses migration of doped material (Shimizu column 26 lines 49-67) and/or decrease excessive oxidation or avoid open circuits (Shimizu column 27 lines 1-10).

Regarding claim 37, Lee in view of Shimizu yields the memory array of claim 21, and Shimizu further teaches wherein the intermediate material is insulative (silicon nitride, column 19 liens 13-26).

Regarding claim 46, Lee in view of Shimizu yields the memory array of claim 21, and Shimizu further discloses (FIG. 12) wherein the intermediate material (316) forms in laterally-outer portions of the individual memory-block regions but does not form in laterally-inner portions of the individual memory-block regions in at least one vertical cross-section (i.e. the nitrided seam 316 does not extend all the way to channel 60 as pictured, therefore the vertical cross section near the channel 60 does not contain 316, see Examiner-annotated figure below):

    PNG
    media_image2.png
    614
    630
    media_image2.png
    Greyscale

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shimizu as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2016/0020093 A1 to Van Aerde et al., “Van Aerde”.
Regarding claim 43, although Lee in view of Shimizu yields the memory array of claim 21, Shimizu fails to clearly teach wherein the intermediate material comprises an oxide.
Van Aerde teaches wherein a reaction product (silicon mobility inhibitor) is an oxide (¶ [0018]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Lee in view of Shimizu by replacing the nitridation step of Shimizu with an oxidation step as taught by Van Aerde in order to desirably fill in voids and achieve smooth surface formation (Van Aerde ¶ [0017]-[0019]) and since it has been held in 
since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
 B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein in the instant case (1) is addressed above and (2) both silicon nitride and silicon oxide act as mobility inhibitors and (3) it would have been obvious to one having ordinary skill in the art to have substituted an oxidation step for the nitridation step of Lee in view of Shimizu as taught by Van Aerde in order desirably form a silicon mobility inhibitor (Van Aerde ¶ [0017]-[0019]) with the results being predictable and one having ordinary skill in the art could have made the substitution.

Regarding claim 44, Lee in view of Shimizu and Van Aerde yields the memory array of claim 43, and Van Aerde further teaches wherein the oxide is insulative (silicon oxide is inherently insulating).

Regarding claim 45, Lee in view of Shimizu and Van Aerde yields the memory array of claim 44, and Van Aerde further teaches wherein the upper and lower conducting materials comprise silicon and the oxide comprises silicon dioxide (oxygen containing species reacts with silicon to inherent form silicon dioxide, Van Aerde ¶ [0017]-[0019],[0030],[0043],[0044]).

Allowable Subject Matter
Claims 1-13,16-20,52-61 are allowed.
Claims 47,48,50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is allowable. The restriction requirement between Species A, Species B, and Species C, as set forth in the Office action mailed on 03/04/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the species is partially withdrawn.  Claims 3,4,10-13, directed to non-elected species, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: although prior art e.g. Shimizu teaches the method of previously presented claim 1 as discussed previously, prior art fails to reasonably teach or suggest the intermediate material being formed completely laterally across the individual memory-block regions in at least one vertical cross-section that is orthogonal to the first direction together with all of the other limitations of claim 1 as claimed.  Claims 2-13,16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Claim 17 is allowable for similar reasons to claim 1 and claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
Claim 47 is objected to as being allowable for reasons similar to claim 1.
Prior art additionally fails to reasonably teach or suggest wherein the upper conducting material and the lower conducting material are directly electrically coupled together vertically through a portion of the seam that is laterally displaced from the intermediate material as claimed in claim 48 together with all of the limitations of claim 21 or in claim 50 together with all of the limitations of claim 34.
Lastly, prior art fails to reasonably teach or suggest in sufficient detail one of the second tiers being immediately-above the lowest first tier; the one second tier comprising:
an upper first insulative material;
a lower material; and
an intermediate material vertically-between the upper first insulative material and the lower material, the intermediate material being of different composition from that of the lower material and from that of the upper insulative material; and
penetrating the seam with a fluid that forms intermediate material in the seam longitudinally-along the opposing sides of the individual memory-block regions in the lowest first tier and that comprises a different composition from that of the conducting material, together with all of the other limitations of newly added claim 52 as claimed.  Claims 53-61 are allowable in virtue of depending upon and including all of the limitations of allowable claim 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891